[Cite as State v. Ross, 2014-Ohio-4526.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




STATE OF OHIO,                                   :
                                                        CASE NO. CA2014-01-004
        Plaintiff-Appellee,                      :
                                                               OPINION
                                                 :             10/13/2014
    - vs -
                                                 :

JASON ROSS,                                      :

        Defendant-Appellant.                     :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 13CR29435



David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellee

Law Offices of Jeffery E. Richards, Jeffery Richards, 147 Miami Street, P.O. Box 536,
Waynesville, Ohio 45068, for defendant-appellant



        S. POWELL, J.

        {¶ 1} Defendant-appellant, Jason Ross, appeals from his conviction in the Warren

County Court of Common Pleas for one count of possession of a deadly weapon while under

detention. For the reasons outlined below, we affirm.

        {¶ 2} On September 3, 2013, a Warren County grand jury returned an indictment

against Ross charging him with one count of possession of a deadly weapon while under
                                                                      Warren CA2014-01-004

detention in violation of R.C. 2923.131(B), a second-degree felony pursuant to R.C.

2923.131(C)(2)(b)(i). The charges arose after corrections officers at the Lebanon

Correctional Institution found rebar and a filed-off piece of aluminum measuring

approximately seven inches long in Ross' cell during a routine search. It is undisputed that at

the time the objects were found, Ross was incarcerated resulting from his conviction for

aggravated burglary in violation of R.C. 2911.11(A)(2), a first-degree felony. It is also

undisputed that Ross had been the only inmate assigned to the cell for a period of 25 days

when the rebar and aluminum were found by corrections officers.

       {¶ 3} A one-day jury trial was held on December 19, 2013. Following the jury trial,

Ross was found guilty. The trial court then sentenced Ross to serve an additional six years

in prison. Ross now appeals from his conviction, raising one assignment of error for review.

       {¶ 4} THE TRIAL COURT ERRED BY ALLOWING EVIDENCE THAT WAS

LEGALLY INSUFFICIENT TO FIND APPELLANT GUILTY.

       {¶ 5} In his single assignment of error, Ross argues his conviction must be reversed

as it was not supported by sufficient evidence. We disagree.

       {¶ 6} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Grinstead, 194 Ohio App.3d 755, 2011-Ohio-3018, ¶ 10 (12th

Dist.); State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). When reviewing the sufficiency of

the evidence claim, this court examines the evidence in order to determine whether such

evidence, if believed, would convince the average mind of the defendant's guilt beyond a

reasonable doubt. State v. Paul, 12th Dist. Fayette No. CA2011-10-026, 2012-Ohio-3205, ¶

9. In turn, "[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt." State v. Tenace, 109 Ohio St.3d 255,

2006-Ohio-2417, ¶ 37, quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of
                                              -2-
                                                                      Warren CA2014-01-004

the syllabus. Proof beyond a reasonable doubt is "proof of such character that an ordinary

person would be willing to rely and act upon it in the most important of his own affairs." R.C.

2901.05(E).

       {¶ 7} As noted above, Ross was convicted on one count of possession of a deadly

weapon while under detention in violation of R.C. 2923.131(B). Pursuant to that statute, "[n]o

person under detention at a detention facility shall possess a deadly weapon." As defined by

R.C. 2923.11(A), the term "deadly weapon" means "any instrument, device, or thing capable

of inflicting death, and designed or specially adapted for use as a weapon, or possessed,

carried, or used as a weapon."

       {¶ 8} In this case, Ross does not challenge the jury's finding he was under detention

at a detention facility at the time the items were found within his cell, nor does he challenge

the jury's finding that the rebar and filed off piece of aluminum were deadly weapons.

Rather, Ross merely argues his conviction must be reversed because "[t]here was not a

scintilla of evidence that [he] knew the items were in the cell, or had ever touched the items."

       {¶ 9} The state, however, introduced evidence from the corrections officers and

prison staff that Ross' cell would have been searched at least twice prior to him being moved

into that cell, as well as at least once during the 25 days he had been confined within that

cell. In addition, the state introduced evidence that the doors to his cell were secured any

time Ross would leave his cell, thereby making it virtually impossible for any other inmates to

place anything within the cell. There was also evidence introduced by the state that nobody

other than the inmate himself and the corrections officers had access to the cell.

       {¶ 10} Nevertheless, Ross testified that the rebar and piece of aluminum found in his

cell were not his and that he did not know that they were hidden within his cell. Ross also

testified he was a "cage fighter" so he "never needed a knife in prison." Yet, while it may be

true that Ross denied the rebar and aluminum found in his cell were his, it is well-established
                                              -3-
                                                                        Warren CA2014-01-004

that in reviewing a claim challenging the sufficiency of the evidence, "this court defers to the

trier of fact which is in the best position to judge the credibility of witnesses, and to determine

the weight to be given the evidence." State v. Florence, 12th Dist. Butler No. CA2013-05-

070, 2014-Ohio-167, ¶ 18, quoting State v. Renner, 12th Dist. Clinton No. CA2002-08-033,

2003-Ohio-6550, ¶ 16. Therefore, because the state provided ample evidence, albeit

circumstantial, to support Ross' conviction for possession of a deadly weapon while under

detention, Ross' single assignment of error is overruled.

       {¶ 11} Judgment affirmed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                                -4-